Citation Nr: 1414381	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of L5-S1.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to October 1974, with additional service in the Texas Army National Guard from June 1976 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened the Veteran's previously denied claim of service connection for a low back disability (residuals of dorsal strain and a low back injury with degenerative disc disease at L5-S1) and denied this claim on the merits.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing is of record.

The Veteran originally claimed service connection for a back disorder in January 1991.  In a November 1991 rating decision, the RO denied his claim.  The Veteran appealed this denial to the Board, which in a November 1994 decision, denied the Veteran's claim as well.  The Veteran attempted to reopen his claim to service connection in August 2005, but in a January 2006 rating decision, his claim was denied. 38 U.S.C.A. § 7105(c).  In June 2007, the Veteran again filed a claim to reopen service connection.  As indicated, the RO granted the claim in the December 2007 rating decision on appeal, which also denied the underlying claim to service connection. 

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, in July 2012, the Board addressed the issue of whether new and material evidence had been received to reopen the Veteran's claim of service connection for a low back disability.  The Board decided that the record did contain such evidence, and then remanded the claim for additional development.  The requested development was completed, and in a March 2013 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In August 2013, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated August 30, 2013 granted the motion, vacated the Board's March 2013 decision, and remanded the case to the Board.

The Board notes that following the August 2013 JMR, evidence was associated with the Veteran's claims folder that was not accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  However, as the Board is remanding this claim, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claim.   

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As discussed above, this case involves a JMR dated August 2013.  The JMR raised concern with regard to statements by the Veteran during an April 1992 hearing before RO personnel indicating that he received chiropractic treatment for his back shortly after separation from service and that such treatment continued until 1983.  The JMR also noted a private treatment record dated July 1980 from the Scott and White Clinic which identified X-rays taken of the Veteran's spine in February 1980.  Because such records are potentially relevant to the question of whether the Veteran experienced ongoing symptomatology since his in-service back injury in August 1974, the Board had a duty to ensure that VA obtained appropriate release forms for the Veteran's entire treatment history at Scott and White Clinic, with particular attention to his earliest visit in February 1980.  Furthermore, the Board was directed to reconsider the probative value of statements made by the Veteran in the July 1980 private treatment record that indicated a continuity of low back pain since his in-service back injury.   

A review of the record reveals that the private chiropractor records identified by the Veteran during the April 1992 hearing before RO personnel have not been requested.  Moreover, although the Veteran's representative submitted a medical authorization form dated September 2013 from Scott and White Clinic as well as records from this facility dated November 1979, August 2009, and October 2013, it is unclear as to whether all records from this facility have been obtained.  Indeed, the February 1980 X-rays identified in the August 2013 JMR have not yet been associated with the claims folder, and it is unclear as to whether this record exists.  In light of the foregoing, the Board finds that remand is warranted in order to obtain private chiropractor records identified by the Veteran during the April 1992 hearing before RO personnel as well as all outstanding records from Scott and White Clinic.

The Board additionally notes that the Veteran was afforded a VA examination for his low back disability in October 2007.  The VA examiner indicated a review of the Veteran's claims file.  The examiner also summarized the Veteran's medical history, to include the Veteran's August 1974 in-service low back injury when he fell during a training exercise, the evidence of record dated since July 1980 indicating treatment for a chronic back disability, and the evidence of record indicating back surgery in 1998 and 2000.  The examiner noted his examination of the Veteran, and his discussion with him regarding his medical history to include post-service employment as a mechanic working with electronic motors, and his claim that his current problems relate to the in-service injury.  After examination of the Veteran and consideration of his medical history, the examiner diagnosed the Veteran with degenerative joint disease with degenerative disk disease, lumbosacral spine, status post surgical repair x2, and concluded that the Veteran does not have any evidence of progression of back injury that was related to military activity and subsequent back surgery, though he has a history of multiple injuries on the job that more than likely contributed to the severity of his back problem.  The examiner's rationale for his conclusion was based on his review of the Veteran's clinical record and his discharge examination in October 1974 in which the Veteran stated "my physical condition is better than ever."  The examiner also noted that the first records of medical treatment for the back was a visit at Scott and White Clinic in 1980, where he was told that everything was normal. 

As the October 2007 VA examiner based his opinion that the Veteran's current low back disability is not related to military service in part on the absence of postservice treatment until 1980, the Board finds that if, and only if, outstanding private treatment records are obtained prior to this date on remand, an additional opinion should be obtained as to the etiology of the Veteran's low back disability with consideration of these records.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are private chiropractor records identified by the Veteran during an April 1992 hearing before RO personnel in which he indicated treatment from this facility from the time following discharge from service until 1983; as well as outstanding treatment records from Scott and White Clinic.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. If, and only if, the requested private treatment records are obtained pertaining to the Veteran's low back disability, return the Veteran's claims folder to the VA examiner who examined the Veteran for his low back disability in October 2007.  If the October 2007 VA examiner is unavailable, refer the Veteran's claims folder to another appropriate medical professional.   

Based on a review of the claims folder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current low back disability is related to his active military service, to include his injury in August 1974 when he fell during a training exercise.

In rendering the requested opinion, the VA examiner is asked to consider the Veteran's report of his in-service injury in August 1974, as well as his complaints of continued low back pain following service as well as postservice private treatment records documenting treatment for such.  The examiner should also consider the private treatment records dated between 1980 and 2004 that detail post-service, job-related back injuries due to falling, lifting a heavy gate, lifting tires, shoveling, loading trash, working as a farm hand, and driving a tractor trailer.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If the examiner determines that an examination of the Veteran is necessary, an examination should be scheduled.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


